SPANN, Justice.
This case is before us for consideration under revised Supreme Court Rule 17, Code 1940, Tit. 7, Appendix.
On June 13, 1956, appellees filed their statement in writing under the rule to the effect that in the opinion of appellees this appeal was brought in this court merely for delay.
No denial having been filed by appellants and the record having been examined and considered, we are of the opinion that the case comes within the rule and that the judgment of the Circuit Court should be affirmed.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.